TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 9, 2022



                                     NO. 03-22-00019-CV


                                        C. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on January 4, 2022. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.